Citation Nr: 0512583	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary 
disability, claimed as a residual of asbestos exposure and/or 
exposure to Agent Orange.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for headaches, claimed 
as a residual of an in-service head injury.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for diabetes mellitus, 
claimed as due to in-service herbicide exposure.

(The matter of whether a change of the veteran's means-tested 
eligibility category for purposes of healthcare billing was 
proper is addressed in a separate decision also issued by the 
Board today.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 2002, August 
2002, and May 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This case was the subject of a February 2005 hearing before 
the undersigned Veterans Law Judge.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.





REMAND

At the veteran's February 2005 Board hearing, he indicated he 
was in receipt of Social Security Administration (SSA) 
disability benefits for chronic obstructive pulmonary disease 
(COPD) and sleep apnea.  The SSA records may address other 
relevant aspects of the veteran's physical and mental health 
as well.  VA has a duty to obtain Social Security 
Administration (SSA) records relevant to issues subject to 
adjudication when it has actual notice that the veteran is 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the medical records 
upon which any decision was based.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(2).

Also, an August 2004 deferred rating decision indicated that 
the RO would request the ship deck logs of the USS Franklin 
D. Roosevelt for the period from May 1965 to September 1966, 
for the purpose of trying to verify an electrical fire aboard 
the aircraft carrier that allegedly took 3 days to put out.  
In December 1965, the RO requested verification of the fire 
on the ship from the service department, and sent the veteran 
a letter informing him that they had requested the National 
Archives and Records Administration to verify the fire.  The 
veteran claims this incident as relevant to his claims for 
service-connected psychiatric disability, PTSD, and pulmonary 
disability.  However, there is no indication in the claims 
file that the RO has received any response regarding this 
request for information.  

Further, it is not clear whether the RO still intends to 
request the ship deck logs.  The ships deck logs may also be 
relevant to other claimed in-service incidents described in 
the veteran's May 2002 stressor letter, such as a 500 pound 
bomb falling on the carrier deck during the winter of 1965, 
being sent on several trips during the first 4 months of 1966 
to pick up dead soldiers and load them on planes and unload 
them on his carrier, and receiving shot gun wounds or shell 
fragment wounds in April 1966 while loading body bags.  The 
ship deck logs may also be relevant to the veteran's claim 
that he received a lacerating injury to the head when bumping 
into an airplane wing (see transcript of February 2005 Board 
hearing testimony, pages 3 to 8).  Generally, whenever the 
Secretary attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  38 
U.S.C.A. § 5103A(b)(3) (West 2002).

Additionally, in a May 2002 report of contact with the RO, 
the veteran indicated that he was being treated at a Vet 
Center for PTSD.  The RO should obtain any required medical 
releases and attempt to obtain these records of treatment.  
38 U.S.C.A. § 5103A.

It does not appear that the veteran was provided notice 
pursuant to 38 C.F.R. § 3.159 with respect to his claims for 
service connection for residuals of a head injury and for 
service connection for depression.  A September 2004 
Statement of the Case pertaining to these issues indicates 
that 38 C.F.R. § 3.159 notice letters were sent to the 
veteran in September 2002 and November 2003; however, these 
letters discuss only the issues of entitlement to service 
connection for PTSD, pulmonary disability and diabetes 
mellitus.  The RO should ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied with respect to the 
veteran's claims for service connection for residuals of a 
head injury and service connection for depression.  See 38 
C.F.R. § 3.159.

Accordingly, this case is REMANDED for the following action:

1.  With respect to the veteran's claims 
for service connection for depression and 
service connection for residuals of a 
head injury, ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2004).  Attention 
is directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002), pertaining to the 
amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  Provide the veteran 
written notification specific to his 
claims of the impact of the notification 
requirements on the claims, and request 
the veteran to submit all evidence in his 
possession that pertains to his claims.

2.  Follow up with December 2004 attempts 
to verify a fire aboard the USS Franklin 
D. Roosevelt in 1965 until a positive or 
negative response is received.  Also 
clarify whether a search will be 
conducted for the ship deck logs for the 
period from May 1965 to September 1966, 
and if not, why not.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

3.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of 
the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

4.  Obtain any required releases from the 
veteran and obtain Vet Center records of 
treatment, claimed by the veteran to 
include treatment for PTSD.

5.  Thereafter, review the claims files 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required.  This should 
include consideration of whether a VA 
compensation examination is required for 
a determination on the merits of any 
issue on appeal in this case.  See 38 
U.S.C.A. § 5103A(d).  If further action 
is required, undertake it before further 
adjudication of the claims.

6.  Readjudicate the issues on appeal.  
If any benefit sought remains denied, 
provide a Supplemental Statement of the 
Case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the VA.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

